— Motion by the petitioner to amend his brief on an appeal from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated March 18, 1985, to include reference to the recent Court of Appeals case of People ex rel. Roides v Smith (67 NY2d 899).
Motion granted and pursuant to the stipulation of the parties dated April 15, 1986, (1) the judgment is reversed on the authority of People ex rel. Roides v Smith (supra), (2) the determination made pursuant to a Superintendent’s proceeding hearing completed on July 27, 1984, is vacated and set aside, (3) the charges against the petitioner upon which said determination was based are dismissed, with prejudice, (4) all *667entries concerning such charges, the Superintendent’s proceeding and the determination thereof, shall be expunged from the petitioner’s records, including but not limited to institutional and parole records, and (5) the petitioner is restored in all respects to the status he enjoyed prior to the commencement of the Superintendent’s proceeding. Mollen, P. J., Mangano, Niehoff, Lawrence and Spatt, JJ., concur.